PER CURIAM.
Defendant-Nauta Line, appeals from an adverse judgment in a breach of warranty action. We affirm.
Plaintiff purchased a 34 foot houseboat from defendant. After hiring an experienced captain and making several short trips, he embarked on a journey to Free-port, 55 miles distant. After several hours, the boat began taking on water. There was testimony that water was spraying into the boat from a crack in the hull. The boat sank.
This appeal primarily concerns the sufficiency of the evidence to support the jury verdict against the manufacturers. We have examined the record and decided the issue contrary to appellant. The jury drew reasonable inferences from the evidence presented.
Affirmed.
WALDEN and CROSS, JJ., and ADAMS, ALTO, Associate Judge, concur.